TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00095-CR



                                   Charles Villareal, Appellant

                                                 v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF COMAL COUNTY, 433RD JUDICIAL DISTRICT
          NO. CR2013-065, HONORABLE DIB WALDRIP, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               The State’s brief on appeal was originally due on January 2, 2015. See Tex. R. App.

P. 38.6(b) (appellee’s brief generally due thirty days after appellant files brief). On December 30,

2015, we granted Chari Kelly, counsel for the State, a sixty-day extension of time to file the

State’s brief, extending the deadline to March 3. Kelly did not file the brief by March 3. Instead,

on March 3 and April 2, Kelly filed second and third motions for extension of time, each time

explaining that she was having difficulty preparing the brief because she was dealing with a heavy

work load. On April 30, 2015, Kelly filed a fourth motion for extension of time, asking for eighteen

additional days for a total of 136 days.

               We therefore grant the State’s motion and order Kelly to file the brief in this cause

no later than May 18, 2015. No further extension of time will be granted.
              It is ordered May 8, 2015.



Before Justices Puryear, Pemberton, and Bourland

Do Not Publish




                                             2